         Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA

          -v-
                                                                    No. 14-cr-212 (RJS)
                                                                           ORDER
    KEVIN MIZELL,

                                     Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

        Before the Court are two pro se letters from Defendant Kevin Mizell (see attached). The

first letter, which is dated January 27, 2021 but was received in Chambers on February 4, 2021,

requests a compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), or, alternatively, seeks

home confinement under 18 U.S.C. § 3624(c)(2), on the grounds that Mizell has contracted

COVID-19. Mizell’s second letter, dated February 1, 2021 but received in Chambers on February

5, 2021, asks the Court to recommend to the Bureau of Prisons (“BOP”) that it deduct a year off

Mizell’s sentence in light of his successful completion of the Residential Drug Abuse Program

(“RDAP”). For the reasons discussed below, Mizell’s motions are DENIED. 1

                                                 Background 2

        Around 2006, Mizell and four other individuals founded a violent street gang known as the

Murda Moore Gangstas (“MMG”) in the Bronx. (“PSR” ¶¶ 19–20.) Although MMG began as a

small operation engaged in robberies and narcotics trafficking, the gang eventually expanded to



1
 Although Mizell also seeks the appointment of counsel to assist him in filing his motion for compassionate release,
his request is mooted by the denial of his compassionate release.
2
  The facts are largely taken from the Presentence Report (“PSR”) prepared in connection with Mizell’s sentencing,
as well as the submissions of the parties. Record citations to page numbers correspond to the page numbers provided
in the ECF legend atop the filing, not to the filing’s own pagination.
        Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 2 of 21




include approximately 50 young men, several of whom shot and injured members of opposing

gangs. (Id. ¶¶ 19–20, 29–32, 37, 40.) As a leader in MMG, Mizell organized and facilitated some

of these shootings; at one point in 2013, for example, he provided his firearm to a co-conspirator

who shot three members of a rival gang in the back and also shot one of the three victims in the

face. (See id. ¶¶ 29, 34–35, 68.) Mizell also participated in an armed robbery (Id. ¶ 46), and on a

different occasion, he personally fired five shots at a rival gang member (Sent’g Tr. at 21).

       A grand jury eventually charged Mizell with one count of racketeering conspiracy in

violation of 18 U.S.C. § 1962(d); one count of discharging a firearm in furtherance of that

conspiracy in violation of 18 U.S.C. § 924(c)(1)(A)(iii); three counts of attempted murder in aid

of racketeering in violation of 18 U.S.C. § 1959(a)(5); and one count of Hobbs Act robbery in

violation of 18 U.S.C. § 1951. (Doc. No. 163.) Pursuant to a plea agreement with the government,

Mizell subsequently pleaded guilty to the racketeering conspiracy count and to a lesser-included

offense of possessing a firearm in furtherance that conspiracy, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(i). (See PSR ¶ 15.)

       At sentencing, the Court calculated a Sentencing Guidelines range of 57 to 71 months’

imprisonment for Mizell’s racketeering offense, based partly on Mizell’s leadership role in two

aggravated assaults, both of which resulted in injuries to the victims, as well as Mizell’s

involvement in a gang-related robbery. (Sent’g Tr. at 11–13.) The Court also concluded that

Mizell’s unlawful possession of a firearm carried an additional, mandatory consecutive term of

five years to be served after he finished serving his sentence on the racketeering conspiracy. (Id.

at 13.) While the Court carefully considered Mizell’s youth at the time of the offenses, his natural

talents and intelligence, his apparent remorse and sincere desire to lead a law-abiding life, and his

family support (see id. at 26, 33, 43), the Court nevertheless found that a sentence of ten years’



                                                 2
         Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 3 of 21




imprisonment was “compelled” by the facts of the case in light of the seriousness of the offenses,

Mizell’s leadership role in them, and the need for specific and general deterrence (see id. at 35–

36). Mizell is currently serving his sentence at FCI Fort Dix and, according to the BOP’s public

database, is scheduled to be released on October 9, 2022.                               See Find an Inmate

https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last visited Feb. 28, 2021).

                                                     Analysis

        In his letters, Mizell alternatively requests a sentencing reduction under the First Step Act,

see 18 U.S.C. § 3582(c)(1)(A), home confinement under the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), see Pub. L. No. 116-136, § 12003(b)(2) (2020), or a

recommendation from the Court that the BOP give him credit for completing the RDAP program.

The Court will address each in turn.

        A. Compassionate Release

        It is well-established that a court “may not modify a term of imprisonment once it has been

imposed except pursuant to statute.” United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL

1700032, at *1 (S.D.N.Y. Apr. 8, 2020). Section 3582(c)(1)(A) provides one such exception,

permitting a court to reduce a defendant’s sentence where (1) “extraordinary and compelling

reasons warrant such a reduction,” and (2) such relief would be consistent with both the objectives

of sentencing set forth in 18 U.S.C. § 3553(a) and “applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). 3




3
  Before the Court can grant an inmate’s motion for compassionate release, the inmate must exhaust his administrative
remedies, or submit a request to the BOP for compassionate release and wait 30 days without receiving a response.
See 18 U.S.C. § 3582(c)(1)(A). Mizell asserts that he applied to the Warden at Fort Dix for compassionate release on
November 15, 2020, and had not yet received a response as of January 27, 2021. For purposes of deciding Mizell’s
motions, the Court takes his submission at face value and finds that he has exhausted his administrative remedies.

                                                         3
          Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 4 of 21




       Here, Mizell argues that the COVID-19 pandemic, along with his chronic stomach pain,

merits a sentencing reduction. But Mizell’s medical issues fall far short of the “extraordinary and

compelling” reasons required for a reduced sentence. For starters, he has already contracted the

coronavirus, “which makes it unlikely that he w[ill] face the virus again.” United States v.

Epskamp, No. 12-cr-120 (RJS), 2021 WL 326971, at *2 (S.D.N.Y. Feb. 1, 2021); see also

Reinfection      with    COVID-19,       Ctrs.    for     Disease     Control      &       Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html          (updated    Oct.   27,

2020). And while Mizell has developed stomach pain, his letter dated January 27, 2021 reports

that he is receiving medical treatment to address that ailment. Moreover, stomach pain is not

associated with increased risk of severe negative effects from the coronavirus. See People with

Certain       Medical    Conditions,     Ctrs.    for     Disease     Control      &       Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-cond-

itions.html (updated Feb. 22, 2021).

       But even if Mizell could establish a compelling and extraordinary reason for a sentencing

reduction, countervailing factors still compel denial of such relief. As noted above, before granting

a motion for compassionate release, the Court must assess the § 3553(a) sentencing factors to

determine “whether those factors outweigh the ‘extraordinary and compelling reasons’ warranting

compassionate release, particularly whether compassionate release would undermine the goals of

the original sentence.” United States v. Ogarro, No. 18-cr-373-9 (RJS), 2020 WL 5913312, at *2

(S.D.N.Y. May 13, 2020) (quoting United States v. Ebbers, No. 02-cr-1144 (VEC), 2020 WL

91399, at *7 (S.D.N.Y. Jan. 8, 2020)). Those sentencing factors include (1) “the nature and

circumstances of the offense,” (2) “the need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the offense,” and



                                                 4
        Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 5 of 21




(3) “the need for the sentence imposed . . . to afford adequate deterrence to criminal conduct.” 18

U.S.C. § 3553(a).

       Here, the same § 3553(a) factors that compelled the Court to impose a ten-year sentence

apply with equal force today. As the Court underscored at sentencing, Mizell directed and

participated in multiple, serious crimes of violence – crimes that resulted in physical injury to the

victims who were shot (by a co-defendant using Mizell’s firearm); crimes that could have caused

death; and crimes that might, if charged differently, have carried a much higher mandatory

minimum sentence. (Sent’g Tr. 18, 34–35.) Of course, the Court continues to appreciate the fact

that Mizell has evidently turned his life around, and is pleased to hear that Mizell has maintained

an exemplary prison record, earned a GED and an associate degree, and successfully completed

RDAP. But the Court acknowledged Mizell’s positive trajectory at the time of his original

sentence and nevertheless concluded that a ten-year sentence was compelled by Mizell’s

leadership in serious and potentially deadly offenses, combined with the need for deterrence. The

Court therefore concludes that “[g]ranting [Mizell’s] compassionate-release motion, when he is

more than a year away from completing his carceral term, would disserve these important

§ 3553(a) factors.” United States v. Martinez, No. 12-cr-862-10 (AJN), 2020 WL 2079542, at *3

(S.D.N.Y. Apr. 30, 2020).

       B. Other Requested Relief

       Mizell further seeks home confinement under the CARES Act and a recommendation from

the Court that the BOP reduce his sentence in light of his successful conclusion of RDAP.

       The Court lacks any authority to deduct a year from Mizell’s sentence for his completion

of RDAP, because the BOP has the sole discretion over that decision.                See 18 U.S.C.

§ 3621(e)(2)(B) (“The period a prisoner convicted of a nonviolent offense remains in custody after



                                                 5
         Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 6 of 21




successfully completing a treatment program may be reduced by the Bureau of Prisons . . . .”

(emphasis added)); see also United States v. Mcrae, No. 17-cr-643 (PAE), 2021 WL 142277, at

*2 (S.D.N.Y. Jan. 15, 2021). Since, according to Mizell’s letter dated February 1, 2021, the BOP

has already determined that Mizell’s crimes disqualify him from early release under § 3621(e), see

28 C.F.R. § 550.55 (noting that inmates are not qualified for earlier release for violent offenses

like robbery and aggravated assault), the Court finds no basis for recommending that the BOP

revisit its conclusion.

         The CARES Act likewise provides no basis for the Court to order Mizell’s requested relief.

Though the CARES Act and the Attorney General’s April 3, 2020 memorandum authorize the

BOP to permit prisoners to finish the remainder of their sentence at home confinement, this remedy

is exclusively within the discretion of the BOP; the Court lacks the authority to order home

confinement. See Pub. L. No. 116-136, § 12003(b)(2) (2020); 18 U.S.C. § 3624(c)(2); United

States v. Corley, No. 18-cr-454-3 (KPF), 2021 WL 242451, at *4 n.7 (S.D.N.Y. Jan. 25, 2021).

                                            Conclusion

         To the extent Mizell has not fully recuperated from the coronavirus, the Court wishes him

a speedy recovery, and again, congratulates him on his recent accomplishments. Nevertheless, for

the reasons set forth above, the Court must, respectfully, DENY Mizell’s motions. The Clerk of

Court is respectfully directed to mail Mizell a copy of this Order.

SO ORDERED.

Dated:          March 1, 2021
                New York, New York
                                                     ____________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation




                                                 6
    Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 7 of 21



  ')l,Jp___   H:01'-\L"'=+------------------

   \ AM H:&1kS17tJC1 AN t\TTbRNl::::':/ 6£ -Af'PolNtf;b To
l'YlE 1Q -A<'.,SIST mE 1N ft'E.:SEJJTJNw my l'{)DTIDN Fox
&omPA-SSiVN-fr;F; R£LEJ\SE, y}t-j-JGrl I A/V\ Fil.-/NG; FR.a :SE:.
1 I~),\ k "fou I 1'-1 A:D Vfr!V CE &R '!DUR (J)'NS!b t-RffiIDN
                    Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 8 of 21

    Jan 12th

    JOINT BASE McGUIRE-DIX-LAKEHURST U.S. Rep. Andy Kim is demanding the federal Bureau of Prisons (BOP) institute a
    lockdown as COVID-19 continues to tear through FCI Fort Dix.

    Kim on Monday called for BOP Director Michael Carvajal to take immediate action at the federal prison where the number of
    active COVID-19 cases is nearly double the number at any other BOP facility in the country.

    "The outbreak of COVID-19 at Ft. Dix FCI is a clear and present danger to the federal employee staff, the inmates, and to our
    communities in New Jersey surrounding the Joint Base," Kim said in a statement.

/   As of Monday, BOP reported 797 active cases among inmates, and 26 active cases among staff members. No deaths have
    been reported.

    On Tuesday, U.S. Sens. Cory Booker and Robert Menendez sent a letter to FCI Fort Dix Warden David Ortiz with raising
    concerns surrounding the prison's use of home confinement as well as the medical care for inmates who have tested positive
    for COVID-19.

    The senators called for the warden to grant home confinement to as many as eligible inmates as possible.

    "The conditions at facilities in New Jersey, specifically your facility, have grown increasingly worrisome .. We are sti!I ver;r
    concerned for the safety and weH-being of individuals behind bars in New.Jersey and across our country. It ls critical that you
    prioritize the use of your statutory authorities to grant home confinement to as many eligible people as possible," the senators
    wrote.

    In addition, the senators sent the warden a detailed list of questions around the BO P's home confinement program and its
    medical care for inmates

    There are currently 2,745 inmates at the federal detention facility on Joint Base McGuire-Dix-Lakehurst.

    The base is located near Burlington County towns such as Pemberton Township, Wrightstown, North Hanover, and is near the
    Ocean County border.

    "I continue to hear from Bureau of Prisons (BOP) leadership that the situation in under control or improving, but it is clearly not,"
    Kim said.

    BOP officials declined to comment on the congressman's demand, and said responds directly to Members of Congress and
    their staff. Out of respect and deference to Members, we do not comment on our Congressional correspondence with media.

    Last week, an inmate at the prison, Paul Diaz, described an environment where CDC protocols are nearly impossible to adhere
    to, and when they are able to be followed like by wearing a face mask they are often ignored.

    "It's scary knowing our health is in their hands," Diaz, of New York City, said in a phone interview. "Don't put me in a position
    where I am going to get sick and get life sentence due to disease they are not controlling in a good way especially in this
    environment. 11
      Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 9 of 21




Date: January     , 2021

From: Kevin Mizell #70893-054
      Unit 5852 (RDAP)
      Federal Correctional Institution
      FCI Fort Dix
      P.O. Box 2000
      Joint Base MDL, NJ 08640

To:   Clerk of Court's Office
      United States District Court
      Southern District of New York
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street, Room 2104
      New York, NY 10007-1312

Re:    Untied States v. Kevin Mizell, Case No. 14-CR-212-(RJS)
       Motion Under 18 U.S.C. 3582 (c) (1) (A) (i) for Compassionate
       Release or Sentence Reduction

Clerk of the Court:

     Please accept this letter application as a Motion unfer
Title 18, United Stats Codes Services, Section 3582 (c) (1) (A) (i),
requesting a sentence reduction for compassionate Release to the
extraordinary and compelling circumstances pursuant to the
Corona virus Aid, Relief, and Economic Security Act (hereinafter
"CARES    Act").  At   this  time,   Kevin  Mizell    (hereinafter
"Petitioner"), is requesting a sentence reduction.



      KEVIN MIZELL was charged with violating Title 18: 1962 (D)
Racketeering Conspiracy CTl and plead guilty to a sentence of 60
months and 3 years of supervised release, and CT3 Title 18:
924 (c)  use/carry/possession  of  firearm during   a  crime  of
violence and received a sentence of 60 months and 5 years of
supervised release with CTl and CT3 to run consecutive for a
total of 10 years.

      The Petitioner has a well-documented history of medical
 complications which stem from injuries suffered prior to and
 during his incarceration. While housed in the Federal Bureau of
 Prisons, he has suffered medical ailments to the harsh living
 conditions, dismal medical treatment, and unsanitary conditions.
 Although the Petitioner's physicians directed that he receive
 follow-up care and be places on the chronic care patient list,

                                      ( 1)
    Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 10 of 21



such care is repeatedly delayed and/or difficult to obtain. He
continues to suffer from problems associated to his diagnosis of
stomach pain and takes medicine of docusate sodium 100 mg cups.

     The Petitioner requests release in advance of his release
date (October 09, 2022), because he is at risk of contracting,
and experiencing serious complications from COVID-19 if he
remains housed in the FCI Fort Dix Federal Bureau of Prisons Law
Complex Facility (the "BOP"). He spends most of each day in a
12-man cell that is barely large enough for a single occupant
and social distancing is impossible as so stated by the Warden
at his facility. The BOP acknowledges that COVId-19 is present
within the BOP and number 1 at his facility. See COVID-19 Tested
Positive      Cases,     Federal     Bureau      of      Prisons,
https://www.bop.gov/coronavirus/.

     The  court   has  the   authority to  act   on Petitioner's
application,    considering    that    he  has    exhausted    the
administrative remedies under § 3582 (c) (1) (A), which requires
that a defendant seeking compassionate release, present his
application to the BOP and then either (1) administratively
appeal an adverse result if the BOP does not agree that his
sentence should be modified, or (2) waited for 30 days to pass.
On November 15, 2020, the Petitioner submitted an informal
request   for   home   confinement    and compassionate    release
application to the Warden and staff which can be considered as a
sensitive BP-9 application for a sentence modification to the
Warden at the FCI Fort Dix Facility. To, date, the BOP nor the
Warden have not acted on that request. See attached exhibit,
inmate request hereto and incorporated as reference.

     The Court holds, however, that Petitioner's exhaustion of
the administrative process can be in light of the extraordinary
threat   posed-in  his   unique  circumstances-by   the   COVID-19
pandemic. See Washington v. Barr, 925 F.3d 109, 118 (2d Cir.
2019 ("Even where exhaustion is mandated by statute ... , the
requirement is not absolute"). The current pandemic has let to
President Trump placing the United States under a state of
emergency   for   COVID-19   and  this   threat   constitutes   an
extraordinary and compelling reason to reduce the Petitioner's
sentence to time served or to be placed on home confinement for
the duration of his remaining incarceration time.

As amended by the First Step Act, 18 U.S.C. § 3582 (c) (1) (A) (i),
authorizes courts to modify terms of imprisonment as follows:



                                    ( 2)
     Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 11 of 21




The court may not modify a term of imprisonment once it has been
imposed except that-in any case-the court, upon motion of the
Director of the Bureau of Prisons, or upon motion of the
defendant    after   the  defendant    has   fully   exhausted  all
administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant's behalf or the lapse
of 30 days from the receipt of such a request by the warden of
the defendant's facility, whichever is earlier, may reduce the
term of imprisonment (and may impose a term of probation or
supervised release with or without conditions that does not
exceed   the   unserved   portion   of   the   original   terms  of
imprisonment), after considering the factors set forth in 18
U.S.C.       § 3553(a) to the extent that they are applicable, in
if it finds that---

   (i)     extraordinary and compelling reasons warrant such a
           reduction ... and that such a reduction is consistent
           with   applicable   policy statements  issued by the
           Sentencing Commission. Accordingly, in order to be
           entitled to relied under 18 U.S.C. § 3582 (c) (1) (A) (i),
           Petitioner must both meet the exhaustion requirement
           and demonstrate that "extraordinary and compelling
           reasons" warrant     a reduction of his sentence. The
           Petitioner will address these requirements in turn.

                                 EXHAUSTION

      Section 3582 (c) (1) (A) (i), imposes "a statutory exhaustion
requirement" that "must be strictly enforced". United States v.
Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4,
2020) (citing Thedoropoulos v. I.N.S., 358 F.3d 162, 172 (2d
Cir.   2004) (internal quotation marks       omitted).   "Even where
exhaustion is seemingly mandated by statute ... , the requirement
is not absolute." See Washington v. Barr, 925 F.3d 109, 118 (2d
Cir. 2019 (citing McCarthy v. Madigan, 503 U.S. 140, 146-47
1992)). The Court need not decide whether§ 3582(c)'s exhaustion
requirement    is   a   jurisdictional   requirement   or   merely a
mandatory claim-processing rule. See Monzon, 2020 WL 550220, at
*2 (describing split between courts on that question).

     The Court may waive that requirement only if one of the
recognized exceptions to exhaustion applies. There are three
circumstances where failure to exhaust may be excused. "First,
exhaustion may be unnecessary where it would be futile, either
because agency decision makers are biased or because the agency
has already determined the issue." Supra. Second, "exhaustion
may be unnecessary where the administrative process would be

                                    ( 3)
    Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 12 of 21




incapable of granting adequate relief. Supra at Barr, 925 F. 3d
at 119. Third, "exhaustion may be unnecessary where pursuing
agency review would subject plaintiffs to undue prejudice." Id.

      All three of these exceptions apply here. "[U] ndue delay,
if it in fact results in catastrophic health consequences, could
make exhaustion futile. Moreover, the relief the agency might
provide could,     because of undue delay,     become inadequate.
Finally, and obviously, [Petitioner] could be unduly prejudices
by such delay." Se Washington, 925 F. 3d at 120-21; see also
Bowen v. City of New York, 476 U.S. 467, 483 (1986) (holding
that irreparable injury justifying the waiver of exhaustion
requirements exists where "the ordeal of heaving to go through
the administrative process may trigger a severe medical setback
"(internal quotation marks, citation, and alterations omitted));
Abbey v. Sullivan, 978 F.2d 37, 46 (2d Cir. 1992) ("[I]f the
delay    attending    exhaustion   would  subject    claimants  to
deteriorating heal th, ... then waiver may be appropriate.") ; New
York v. Sullivan, 906 F.3d 910, 918 (2d Cir. 1990) (holding that
waiver was appropriate where "enforcement of the exhaustion
requirement would cause the claimants irreparable injury" by
risking "deteriorating health, and possibly even ... death").

   "Prisons are "powder kegs for infection" and have allowed "the
COVID-19 virus [to] spread[ ] with uncommon and frightening
speed," United States v. Skelos, No. 15-CR-317, 2020 WL 1847558,
at *1 (S.D.N.Y. Apr. 12, 2020). Given this reality, the need to
expedite consideration of requests for compassionate release
premised on potential exposure to COVID-19 takes on even new
urgency, see Haney, 454 F.Supp.3d at 321-22 (noting that "at the
time the First Step Act passed, a 30-day period before which to
seek judicial review would have seemed exceptionally quick.
Under present circumstances, each day a [n] [inmate] must wait
before presenting what could otherwise be a meritorious petition
threatens him with a greater risk of infection and worse.)".

     Here   even   a   few  weeks   delay carries   the   risk   of
catastrophic heal th consequences for the Petitioner. The Court
concluded in Washington v. Barr, that requiring the defendant to
exhaust administrative remedies, given his unique circumstances
and the exigency of a rapidly advancing pandemic, would result
in undue prejudice and render exhaustion of the full BOP
administrative process both futile and inadequate. To be sure,
"the policies favoring exhaustion are most strongly implicated"
by challenges to the application of existing regulations to
particular indi victuals. See Pavano v. Shalala, 95 F. 3d 14 7, 150
(2d   Cir.  1996)    (internal  quotation marks,   citation,    and

                                   (4)
    Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 13 of 21




alterations omitted).


     Ordinarily, requests for sentence reduction under § 3582©
would fall squarely into that category. But "courts should be
flexible in determining whether exhaustion should be excused."
id. at 151, and "[t] he ultimate decision of whether to waive
exhaustion ... should also be guided by the policies underling the
exhaustion requirement".      See  Bowen,  476 U.S.   at  484.  The
provision allowing defendants to bring motions under §3582 (c)
was added by the First Step Act, Pub. L. No. 115-391, 132 Stat.
5194 (2018), in order to "increas[e] the use and transparency of
compassionate release." 132 Stat.       5239. Requiring exhaustion
generally furthers       that purpose,  because the   BOP  is  best
situated to understand an inmate's health and circumstances
relative to the rest of the prison population and identify
"extraordinary and compelling reasons" for release.         See 18
U.S.C. 3582 (c) (1) (A) (i).

     In   the    Petitioner's    case,    however,  administrative
exhaustion would defeat not further, the policies underling §
3582(c).  Here,   delaying  release    amounts  to denying  relief
altogether. The Petitioner has less than twenty-five months
remaining on his     sentence,  and pursuing the administrative
process would be a futile endeavor; and, he is unlikely to
receive a final decision from the BOP in a timely fashion as
COVID is rapidly spreading in his ins ti tut ion. The Petitioner
asks that his sentence be modified so the he can be released
now,  because remaining incarcerated,      for even a few weeks,
increases the risk that he will contract COVID-19.

                                DISCUSSION

       The Court in Perez, found that the defendant set forth
"extraordinary and compelling reasons" to reduce his sentence to
time served. See United States v. Perez, Case No. 12-CR-513-
3 (AT) (S.D.N.Y. April 1, 2020); see also 18 U.S.C. § 3582 (c) (1)
 (A) (i).  The Government in Perez,     did not dispute that the
defendant had shown compelling reasoning to have his sentence
reduced to time served. Id. Perez's medical condition, combined
with the limited time remaining on his prison sentence and the
high risk in the MDC posed by COVID-19, clears the high bar set
by § 3582 (c) (1) (A) (i). Furthermore, the Petitioner has served
the greater portion his prison term by serving 7 5% of his 60-
month     term  of     imprisonment.   The  authority  to  define
"extraordinary and compelling reasons" has been granted to the
United States Sentencing Commission, which has defined that

                                    ( 5)
     Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 14 of 21




terms as U.S.S.G. § lBl.13, comment n.1 See United States v.
Ebbers, No. 02-cr-11443, 2020 WL 91399, at 4-5 (S.D.N.Y.      Jan.
9, 2020). The Second Circuit has recently affirmed that the
First   Step Act   freed   District Courts   to  independently to
determine what reasons, for purposes of compassionate release,
are   "extraordinary   and  compelling,"  despite   United  States
Sentencing Guideline § lBl .13 Application Note 1 (D)      (United
States v. Brooker, 976 F. 3d 228, 234 [2d Cir. 2020]).

I.   EXTRAORDINARY AND COMPELLING REASONS FOR RELEASE

      First,    extraordinary     and    compelling     reasons    for
modification exist where "[t] he defendant is ... suffering from a
serious   physical    or medical    conditions ... that  substantially
dimj_nishes  that    ability   to   provide  self-care    within   the
environment of a correctional facility and from which he or she
is not expected to recover." See U.S. S. G. §lBl. 13. A number of
courts have denied applications for sentence modification under
§ 3582 (c) (1) (A) (i) brought on the basis of the risk posed by
COVID-19 on the ground that the defendants failed to exhaust
administrative remedies. See, e.g. Unj_ted States v. Zywotko, No.
2:19-cr-113, 2020 WL 1492900, at *l (M.D. Fla. Mar. 27, 2020);
United States v. Garza, No. 18-cr-1745, 2020 WL 1485782, At *1
(S.D. Cal. Mar 27, 2020); United States v. Hernandez, No. 19-cr-
834, 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020); United
States v. Gileno, No. 19-cr-151, 2020 WL 1307108, at *3,            (D.
Conn. Mar.   19,    2020).  But in several of those cases,         the
defendant was not in a facj_lity where COVID-19 was spreading,
and in none of them did the defendant present compelling
evidence that that his medical condition put him at particular
risk of experiencing deadly complications from COVID-19.

     In this case, unlike those previously mentioned, Petitioner
has   established  that   enforcing  the  exhaustion  requirement
carries the real risk of inflicting severe and irreparable harm
to his health. The Honoiable Lorna G. Schofield recently granted
an application for sentence reduction under § 3582(c) under
similar circumstances. See United States v. Campagna, No. 16-cr-
78-01, 2020 WL 1489829, at *3 (S.D.N. Y. Mar. 27 2020). Judge
Schofield approved the request of a defendant confined to the
Brooklyn Residential Reentry Center (the "RCC") stating that his
"compromised immune system, taken in concert with the COVID-19
public   health   crisis,   constitutes  and  extraordinary   and
compelling reason to modify [d]efendant's sentence on the ground
that he is suffering from a serious medical condition that
substantially diminishes his ability to provide self-care within
the environment of the RCC." Id. at *3 (citing U.S.S.G. §lbl.13

                                    (6)
      Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 15 of 21



comment p.l(A)). The same justifications apply here.


      Second, U.S.S.G. §1B1.13 comment n.l(D) authorizes release
based on "an extraordinary and compelling reason other than, or
in   combination   with  the  [other]  reasons  described".  The
Petitioner meets this requirement as well, because he has less
than 30 months left on his sentence according to the presumptive
12-month reduction attributed to the Second Chance Act under the
First Step Act, which is both retroactive and applicable to the
defendant here.

      The defendant stated that he would be able to quarantine
once he is immediately release to his returning address listed
in his PSI with his mother Eyvette Mizell and his brother Twin
Mizell. He will receive Medicare/Medicaid by the Department of
Heal th through the State of New York. The benefits of keeping
him in prison for the remainder of his sentence are minimal, and
the potential consequences of doing so are extraordinarily
severe.

      The defendant's performance in the BOP and formulation of a
concrete release plan ensure that his immediate release would
not pose a danger to the community. As such, it is respectfully
submitted that, extraordinary and compelling reasons are present
here.

II.   18 U.S.C. § 3553(a) Factors

     The defendant has shown an abundance of achievement and
rehabilitation during his incarceration. He has not received any
serious disciplinary reports, only one 300 level infraction. His
current release date is October 9, 2022.

     The Petitioner earned his GED in 2016, while housed at FCI
Raybrook. He then enrolled in Community College courses where he
earned an Associate' s Degree in Entrepreneurship. A few months
later, the defendant was transferred to FCI Fort Dix where he
took a 120-hour course in V-Tech Computer skills, earning a
Certificate of Completion in July 2019. He later enrolled in a
500 hour Residential RDAP treatment program, which he recently
graduated from in November 2020, as a mentor. The defendant has
all of his good time and a concrete release plan to allow him to
return. Once released, the concrete plan already in place will
ensure   that he will    seamlessly transition back into the
community. As such, the defendant's release would not pose a
danger to the community. Suspending all but time served of the

                                      ( 7)
    Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 16 of 21



defendant's sentence would reduce his risk of contracting COVID-
19 and to allow him to move forward with the productive and law-
abiding life for which he has been preparing for.

                              CONCLUSION

      WHEREFORE, the Petitioner seeks to have his sentence
reduced to time served or, in the alternative, to be placed on
home confinement for the remainder of his federal term under the
Compassionate Release and CARES Act of 2020. Allowing the
Petitioner to serve the remainder of his sentence on home
confinement will allow him to protect himself from exposure to
COVID-19, which puts him at an "extraordinary risk" for his
life.
                                  Respectfully submitted,


                            By:
                                  ,t_c. ~   tt)d!




                                    ( 8)
    Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 17 of 21



                       CERTIFICATE OF SERVICE

     I, KEVIN MIZELL, acting pro-se in accordance with 29 U.S.C.
§ 1746 under the pains and penalty of perjury without the United
States hereby certify that I served this Motion for Reduction of
Sentence and Compassionate Release pursuant to the First Step
Act and CARES Act under Title 18 U.S.C. § 3582 (c) (1) (A) (i) to
the Clerk of Court's Office for the United States District
Court, Southern District of New York, Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, Room #2104 New
York, NY 10007-1312 by the United States Postal prepai mailing
service on this 2 ("·day of January 2 021.




                                    ( 9)
Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 18 of 21


                                                      v0
                                                      )
                                                      cl"
                                                             oi
                                                      OJ
                                                      p
                                                             0
                                                             )<
                                                      V
                                                      (v
                                                             Isl
                                                             0
                                                      ~      0
                                                      O'     0
                                                      'z
                                                      v\
                                                       0            l
                                                       ~            I
                                                       "
                                                       ..c
                                                       0
                                 .
                                 CJ
                                 0
                                 0

                                 ..
                                 ·J
                                 ~

                                 w
                                 w
                                 CJ




                                                 rJ



                                                 ()


                                                 s

                                        f
                                        ;p-

                                      l
Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 19 of 21
Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 20 of 21
Case 1:14-cr-00212-RJS Document 1015 Filed 03/01/21 Page 21 of 21
